Citation Nr: 1511829	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a back disability, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board in February 2014 when it was remanded for further development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran retains at least 60 degrees of flexion of the thoracolumbar spine, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, and pain, without incapacitating episodes or associated neurologic impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In May 2010, the AOJ sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist.  The AOJ obtained the Veteran's VA and service treatment records.  The AOJ also completed the additional development requested by the Board's February 2014 remand with respect to the Veteran's increased rating claim and scheduled an additional VA examination in April 2014 to determine the current level of his service-connected back disability.  The Veteran withdrew his request for a hearing in May 2013.

There has been substantial compliance with the Board's remand instructions as to the back claim in that the Veteran was afforded an examination that provided all of the requested information and a supplemental statement of the case was issued.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's back disability is currently rated as arthralgia with multilevel lumbosacral degenerative disc disease.  The Veteran was provided a VA examination in April 2014 for his increased rating claim.  The examiner confirmed past diagnoses of chronic lower back pain and degenerative disc disease.  Range of motion testing showed 70 degrees flexion; 10 degrees extension; 20 degrees lateral flexion bilaterally; and 20 degrees lateral rotation.  The examiner noted the Veteran manifested objective evidence of pain at the point where range of motion stopped in all directions.  After repetitive-use testing, range of motion was 65 degrees flexion, 10 degrees extension, 20 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  The examiner reported the Veteran had flare-ups approximately four times per month that resulted in increased pain.  The examiner determined the Veteran had additional functional impairment due to contributing factors such as pain, incoordination, fatigue, lack of endurance, and weakness that resulted in a 5 degree decrease in range of motion in all directions.  

The results of the April 2014 examination indicate the Veteran retains at least 60 degrees flexion of the thoracolumbar spine, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, his back disability is properly rated as 20 percent disabling using the General Rating Formula for Diseases and Injuries of the Spine, as a higher rating for a disability that affects the back requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Intervertebral disc syndrome (preoperatively or postoperatively) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based if it results in a higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes establishes a 10 percent rating for such episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note one of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Veteran has not reported any incapacitating episodes and there are no other reports of incapacitating episodes in the record.  Therefore, the disability is properly rated under the General Rating Formula for Diseases and Injuries of the Spine.  

There is no evidence of radiculopathy or any other neurologic abnormality.  Thus, additional separate ratings are not warranted on this basis.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's back disability, as discussed above, is manifested by the loss of range of motion, which is clearly contemplated by the rating criteria for diseases and injuries of the spine.  These rating criteria, which represent the average impairment of earning capacity resulting from disability, also take into account the pain and limitation of function reported by the Veteran.  The only symptom noted by the Veteran that is not included in the rating criteria is sleep disturbance due to back pain.  However, the Veteran is already rated at 50 percent for a sleep disorder, and there is no objective evidence relating his sleep disorder to his back pain.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.


ORDER

Entitlement to an increased rating for a back disability, currently rated at 20 percent disabling, is denied.


REMAND

The Veteran was not provided a TDIU examination as directed in the February 2014 remand, and the April 2014 VA opinion is inadequate to make a determination on the claim, as it does not include any supporting rationale and considers nonservice-connected disabilities while failing to address all of the Veteran's service-connected disabilities.  

It also appears the AOJ did not adjudicate the Veteran's claim of entitlement to service connection for sinusitis as directed by the prior remand order.  It should also be noted the Veteran's December 2009 claims form raises a claim for a neck disability, which has not been adjudicated by the AOJ.  These issues are inextricably intertwined with the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal TDIU application.

2.  Adjudicate the Veteran's claims of entitlement to service connection for sinusitis and a neck disability.  These issues will not be further considered by the Board, unless the Veteran perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.

3.  Request an addendum opinion from the April 2014 examiner as to whether it is as least as likely as not that the Veteran is unable to secure or follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him due solely to his service-connected disabilities, including a lower back disability, sleep apnea, tinnitus, bilateral knee arthralgia, residuals of a nasal fracture, and possibly sinusitis and a neck disability, if favorably adjudicated.  If the April 2014 examiner is unavailable or if it is determined a new examination is necessary, an examination must be provided.

The examiner must provide his or her rationale for the opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.  If the examiner finds that the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the employment the Veteran would be able to perform.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


